PER CURIAM.
The question on this appeal is whether including the following exclusion in an automobile liability policy is void as contrary to public policy of the State of Florida:
******
“Exclusions: This policy does not apply: ******
“Under the Liability Coverage * * * ******
“(h) to any automobile or trailer while maintained or used by any person while such person is employed or otherwise engaged in the automobile business, but this exclusion does not apply to the mainte--nance or use of an owned automobile (1) by the named insured or a relative, or (2) by any other insured in an automobile business in which the named insured has an interest as proprietor or partner;”
******
We hold that it is not and reverse, the trial court’s final summary judgment so holding. See: Schaffer v. Government Employees Insurance Company, 280 So.2d 504 (Fla. 2d DCA 1973); Hodge v. Hartford Accident & Indemnity Company, 339 So.2d 279 (Fla. 3d DCA 1970); Compare: Reid v. State Farm & Casualty Company, 352 So.2d 1172 (Fla. 1977).
The cause is remanded to the trial court for further proceedings not inconsistent herewith.
Reversed and remanded, with directions.